612 F.2d 971
Kerry J. BLANCHARD and Patricia M. Blanchard, Plaintiffs,Patricia M. Blanchard, Plaintiff-Appellant,v.TELEDYNE MOVIBLE OFFSHORE, INC., Defendant-Appellee.
No. 79-2681

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 29, 1980.
Stephen M. LaRussa, Houma, La., for plaintiff-appellant.
Weigand & Siegrist, Christopher B. Siegrist, Houma, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before RONEY, KRAVITCH and TATE, Circuit Judges.
PER CURIAM:


1
This appeal taken pursuant to Federal Rule of Civil Procedure 54(b) presents the issue of whether the wife of an injured seaman has a cause of action for loss of consortium against the party allegedly responsible for her husband's injuries under either the Jones Act, the general maritime law, or the laws of the State of Louisiana.  The district court granted the defendant's motion to dismiss the claim of Patricia M. Blanchard for loss of consortium occasioned by the injuries allegedly sustained by her husband, Kerry J. Blanchard on the basis of this Court's decision in Christofferson v. Halliburton, 534 F.2d 1147 (5th Cir. 1976).


2
Some courts have chosen not to follow Christofferson.  See, e. g., Alvez v. American Export Lines, Inc., 46 N.Y.2d 634, 415 N.Y.S.2d 979, 389 N.E.2d 461 (1979); Giglio v. Farrell Lines, Inc., 424 F.Supp. 927, 930 (S.D.N.Y.1977); Hubschman v. Antilles Airboats, Inc., 440 F.Supp. 828, 858 (D.C.V.I.1977).  But see Ivy v. Security Barge Lines, Inc., 606 F.2d 524, 526 n.5 (5th Cir. 1979) (en banc); Igneri v. Cie. de Transports Oceaniques, 323 F.2d 257 (2nd Cir. 1963), cert. denied 376 U.S. 949, 84 S.Ct. 965, 11 L.Ed.2d 969 (1964).


3
The judgment entered upon this motion states, in the words of Rule 54(b), that there is "no just reason for delay of entry of this judgment."  However, since the district court's certification the Supreme Court has granted the petition for certiorari filed in American Export Lines, Inc. v. Alvez, --- U.S. ----, 100 S.Ct. 261, 62 L.Ed.2d 180 (1979).  This may dispositively resolve the issue before us.


4
In light of the intervening certiorari grant in Alvez, we hold that the instant case was not an appropriate one for entering a special order under Rule 54(b).  See generally 10 C. Wright & A. Miller, Federal Practice and Procedure § 2659 (1973).


5
Accordingly, the appealed judgment will be set aside and the case remanded for further proceedings.  The district court will have full control over the entire case, including appellant's claim, until final judgment is entered as to all parties.


6
REMANDED FOR FURTHER PROCEEDINGS.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18